UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA            :

              - against -           :         ORDER
                                              16 Civ. 4400 (DC)
JESUS MENDEZ,                       :         96 Cr. 317 (DC)

                     Defendant.     :

- - - - - - - - - - - - - - - - - -x

DENNY CHIN, Circuit Judge:

            Defendant Jesus Mendez, currently incarcerated in

Pennington Gap, Virginia and proceeding pro se, moves pursuant

to 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence entered in the underlying criminal case.    See United

States v. Morales, 974 F. Supp. 315, 317 (S.D.N.Y. 1997), aff'd

sub nom. United States v. Diaz, 25 F. App'x 27, 31 (2d Cir.

2001), cert. denied, 535 U.S. 950 (2002).    For the reasons set

forth below, the Court transfers this matter to the United

States Court of Appeals for the Second Circuit.

            In his submission, Mendez argues that his sentence

should be vacated because he was found guilty of a crime he was

not charged with and his written sentence differed from his oral

sentence.    Although he purports to seek relief because the court

lacks subject matter jurisdiction and new evidence has been

discovered, his request is essentially a § 2255 motion.    I
previously denied a § 2255 motion filed by Mendez, see Mendez v.

United States, 379 F. Supp. 2d 589, 599 (S.D.N.Y. 2005), and he

currently has a successive § 2255 motion pending before the

Second Circuit in a matter in which he represented by counsel,

see Mendez v. United States, No. 16-4400, (S.D.N.Y. filed June

9, 2016).

            A defendant needs permission from the Circuit court to

file a successive § 2255 motion.       See 28 U.S.C. § 2255(h).   In

the interest of justice, the Court transfers this matter to the

United States Court of Appeals for the Second Circuit to decide

whether to grant Mendez leave to file another successive § 2255

motion.     See 28 U.S.C. § 1631; see also Liriano v. United

States, 95 F.3d 119, 122-23 (2d Cir. 1996).       This order closes

this action.    If the Court of Appeals authorizes Mendez to file

a successive motion, he shall move to reopen this case under

this civil docket number.

            As the motion makes no substantial showing of a denial

of a constitutional right, a certificate of appealability will

not issue.     See 28 U.S.C. § 2253.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good fa ith

and therefore in forma pauperis status is denied for the purpose




                                   2
of an appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

         SO ORDERED.

Dated:   New York, New York
         March 31, 2020

                                    ___s/Denny Chin______________
                                    DENNY CHIN
                                    United States Circuit Judge
                                    Sitting By Designation




                                3
